Name: 96/337/EC: Commission Decision of 8 May 1996 establishing the ecological criteria for the award of the Community eco-label to double-ended light bulbs (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  electronics and electrical engineering;  consumption
 Date Published: 1996-05-29

 Avis juridique important|31996D033796/337/EC: Commission Decision of 8 May 1996 establishing the ecological criteria for the award of the Community eco-label to double-ended light bulbs (Text with EEA relevance) Official Journal L 128 , 29/05/1996 P. 0024 - 0026COMMISSION DECISION of 8 May 1996 establishing the ecological criteria for the award of the Community eco-label to double-ended light bulbs (Text with EEA relevance) (96/337/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular the second subparagraph of Article 5 (1) thereof,Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group;Whereas Article 10 (2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups;Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum;Whereas the measures set out in this Decision are in accordance with the opinion of the committee set up under Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 The product group 'double-ended light bulbs` shall mean: all light bulbs which provide general purpose light and have fittings at both ends. This includes, principally, all linear fluorescent tubes. The tubes must be connectable to the public electricity supply.Article 2 The environmental performance and the fitness for use of the product group as defined in Article 1 shall be assessed by reference to the specific ecological and fitness for use criteria set out in the Annex.Article 3 The product group's definition and the criteria for the product group shall be valid for a period of three years from the date on which this Decision takes effect.Article 4 For administrative purposes the code number assigned to the product group shall be 009.Article 5 This Decision is addressed to the Member States.Done at Brussels, 8 May 1996.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 99, 11. 4. 1992, p. 1.ANNEX A. ECOLOGICAL CRITERIA All the criteria detailed below must be achieved for a light bulb to qualify for an eco-label.Criterion No 1: Energy efficiencyThis criterion is set according to wattage. The light output of a bulb must be greater than the hurdle set in Table 1 as measured according to Commission Internationale d'Ã ©clairage (CIE) 24, 1973 method.Table 1>TABLE>Criterion No 2: MercuryLamps shall contain no more than 10 mg of mercury per lamp.Mercury content shall be tested by the method described in the Appendix to this Decision.Criterion No 3: Packaging (1)Laminates and composite plastics must not be used. All cardboard packaging must contain a minimum of 65 % recycled material (by weight).B. FITNESS FOR USE CRITERIA Criterion No 4: Product information(i) The following information shall be provided with the product:'The environmental performance of the tube is improved when it is used with electronic control gear. Further improvements are obtainable with high frequency electronic control gear.`(ii) Information (pictogram or otherwise) to consumers on the packaging shall draw attention to the appropriate disposal conditions, including relevant regulatory requirements.Criterion No 5: LifetimeExpected lifetime (2) must be &ge; 10 000 hours as measured according to IEC 81 (1992). If the lifetime test has not been completed, operational lifetime as stated by manufacturers on the packaging is acceptable pending the result of the test. The result of the IEC 81 lifetime test must be communicated to the competent body as soon as it is available, and in any case no longer than 18 months from the date of application for the label.Appendix METHOD TO TEST MERCURY CONTENT The arc tube is first separated from its plastic surrounds and associated electronics. The associated leadwires are cut as close to the glass seal as possible. The arc tube is taken to a fume cupboard and is cut into segments. The segments are placed in a suitably sized robust screw-capped plastic bottle to which is added a 1 inch diameter porcelain ball and 25 ml of high purity concentrated nitric acid (70 %). The bottle is sealed and shaken for a few minutes to reduce the arc tube to fine particle size, the stopper is periodically loosened to eliminate any possibility of pressure build-up. The contents of the bottle are allowed to react for 30 minutes during which time the contents are periodically agitated.The contents of the bottle are then filtered through an acid resistant filter paper and collected in a 100 ml graduated volumetric flask. Potassium dichromate is then added to the flask so that the final concentration is 1 000 ppm with respect to chromium. The flask is then made up to volume with pure water.Matched standards are made up on a concentration range up to 200 ppm mercury. The solutions are analyzed using flame atomic absorption at a wavelength of 253,7 nm with background correction on. From the results obtained and knowledge of the solution volume, the original mercury content of the light bulb can be computed.Adaptations to the details of the test method may be agreed by the competent body if they are necessary for technical reasons, and shall be applied in a consistent manner.(1) This criterion is provisional, pending the establishment of an overall approach for the inclusion of packaging aspects in eco-labelling criteria.(2) Average declared rated life.